PER CURIAM:
Daniel H. Ross appeals the district court’s orders dismissing his complaint and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ross v. Triad Financial Corp., No. 8:06-cv-02122-RWT (D. Md. July 10 & 24, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.